     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8

 9
                                   UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
                                         FRESNO DIVISION
11

12   DANIEL KEILEN LINVILLE, JR.,                   )   Case No.: 2:18-cv-02135-MCE-KJN
                                                    )
13                  Plaintiff,                      )   STIPULATION FOR
14
                                                    )   EXTENSION OF TIME AND
            vs.                                     )   PROPOSED ORDER
15                                                  )
     ANDREW SAUL,                                   )
16   Commissioner of Social Security,               )
17
                                                    )
                    Defendant.1                     )
18                                                  )
                                                    )
19
            IT IS HEREBY STIPULATED, by and between the parties, by and through their
20
     respective counsel of record, that, with the Court’s approval, Defendant shall have an extension of
21
     time of thirty-two (32) days to file her Opposition to Plaintiff’s Opening Brief. The current due
22
     date is October 18, 2019. The new date will be November 19, 2019. All other deadlines will
23
     extend according to the Court’s Scheduling Order dated December 10, 2018, Docket no. 5.
24

25

26   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
27   party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
     USC 405(g)(action survives regardless of any change in the person occupying the office of
28   Commissioner of Social Security).




     Stip. & Order for Ext., 2:18-cv-02135-MCE-KJN
 1          Defense counsel needs an extension of time because she needs more time to complete
 2   review and analysis of the 1,000 plus page record, consider the issues in Plaintiff’s 57-page brief,
 3   determine whether options exist for settlement, accommodate competing workload demands
 4   (including nine other District Court briefs due this month), draft the response, and go through the
 5   necessary in-house reviews. This request is made in good faith with no intention to delay unduly
 6   the proceedings. Counsel apologizes to the Court, Plaintiff and Plaintiff’s counsel for any
 7   inconvenience this delay may cause.
 8                  This is Defendant’s second request for an extension.
                                          Respectfully submitted,
 9

10   Dated: October 17, 2019               McGREGOR W. SCOTT
                                           United States Attorney
11                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
12
                                           Social Security Administration
13
                                   By:     /s/ S. Wyeth McAdam
14                                         S. WYETH MCADAM
15
                                           Special Assistant United States Attorney
                                           Attorneys for Defendant
16
                                           /s/ Robert Weems
17                                         ROBERT WEEMS
18
                                           Weems Law Offices
                                           Attorneys for Plaintiff
19
                                           (*As authorized via e-mail on October 16, 2019)
20

21
                                                   ORDER
22
     GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24   DEFENDANT SHALL FILE HIS OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR

25   BEFORE November 19, 2019.
26
     Dated: October 22, 2019
27

28




     Stip. & Order for Ext., 2:18-cv-02135-MCE-KJN
